     Case 3:20-cv-01446-RDM-MCC Document 45 Filed 12/04/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE,                               :      Civil No. 3:20-CV-1446
                                             :
               Plaintiff,                    :
                                             :      (Judge Mariani)
      v.                                     :
                                             :
KEYSTONE HUMAN SERVS., et al.,               :      (Magistrate Judge Carlson)
                                             :
               Defendant.                    :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      On August 14, 2020, the plaintiff filed this lawsuit challenging the debt

collection practices of the defendants under state and federal law. (Doc. 1.) Several

defendants then filed motions to strike or dismiss the complaint. (Docs. 21, 22, 23).

The plaintiff, in turn, sought and obtained leave of court to file an amended

complaint. (Docs. 42, 43). We granted this request recognizing that Rule 15(a) of

the Federal Rules of Civil Procedure, which governs amendment of pleadings

strongly favors amendment of pleadings, and provides that such leave to amend

should be liberally granted “when justice so requires.” Fed. R. Civ. P. 15(a)(2). On

December 3, 2020 the plaintiff filed this amended complaint. (Doc. 44).

      Accordingly, IT IS ORDERED as follows:



                                         1
     Case 3:20-cv-01446-RDM-MCC Document 45 Filed 12/04/20 Page 2 of 3




      1.     The plaintiff’s amended complaint (Doc. 44) is deemed the operative

pleading in this case.

      2.     We believe that this development has substantive significance for the

parties with respect to the pending motions to dismiss or strike the original

complaint filed in this case since, as a matter of law, an amended complaint takes the

place of the original complaint, effectively invalidating the original complaint.

Crysen/Montenay Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.),

226 F.3d 160, 162 (2d Cir. 2000) ("[A]n amended pleading ordinarily supersedes the

original and renders it of no legal effect"); see 6 Charles Alan Wright, Arthur R.

Miller & Mary Kay Kane, Federal Practice & Procedure         '   1476 (2d ed. 1990) ("A

pleading that has been amended      Y   supersedes the pleading it modifiesY. Once an

amended pleading is interposed, the original pleading no longer performs any

function in the caseY."). Therefore, since the initial complaint is now a legal nullity

the defendants’ motions to dismiss or strike that initial complaint, (Docs. 21, 22, 23),

are DISMISSED as moot.

      3.      However, this order is entered without prejudice to the assertion of any

defenses or dispositive motions that the defendants may believe are appropriate with

respect to the amended complaint.




                                            2
Case 3:20-cv-01446-RDM-MCC Document 45 Filed 12/04/20 Page 3 of 3




 SO ORDERED, this 4th day of December 2020.



                             /s/ Martin C. Carlson
                             Martin C. Carlson
                             United States Magistrate Judge




                                3
